This appeal is from a final decree granting a motion to dismiss a bill of complaint. The motion to dismiss contained eighteen grounds but they are all directed to, (1) Insufficiency of the bill, (2) Adequate remedy at law, (3) Laches, and (4) Departure in pleading.
We have examined the bill as amended and find it replete with conclusions and allegations which fail to meet the requirements of this Court for good pleading. The allegations as a whole are so general that it would be very difficult if not impossible to defend against them and the charges of fraud and deceit are not specific and are inconclusive. We express no opinion as to other questions raised.
For these reasons the judgment below must be and is hereby affirmed.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.